Citation Nr: 1140764	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to an initial evaluation greater than 10 percent for residuals, fragment wound, left temple.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION


The veteran served on active duty from December 1951 to June 1953.  His DD Form 214 reflects he served an additional year and 14 days for a total of over two years and six months active service.  The Veteran's DD Form 214 reflects that he was awarded the Silver Star Medal, Purple Heart Medal, and the Combat Infantryman Badge. 


This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2007 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and the Appeals Management Center (AMC) in Washington, District of Columbia.

The Board issued a decision in this case in January 2011 that, inter alia, denied service connection for a low back condition (previously claimed as residuals of a back injury with drop foot).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2011 Joint Motion for Partial Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.

The veteran testified before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss, tinnitus, visual problems, and headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (see correspondence dated July 17, 2009, from the Veteran's Congressman).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2011, the Veteran's representative submitted a notice of disagreement (NOD) to the October 2010 rating decision, arguing that the Veteran seeks a total rating based on TDIU.  Thus, the Board accepts the July 2011 NOD as to the issues of entitlement to a higher initial evaluation for residuals of fragment wound to the left temple and for entitlement to TDIU.  Remand is therefore necessary to enable the Agency of Original Jurisdiction (AOJ) to issue an SOC as to these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a lower back disability.  
He has asserted that he experienced back injury during active service and has had back pain and problems since service to the present.

He reported that he initially injured his back during a parachute jump in training, while he was assigned to the 82nd Airborne Division, 505th Regiment Training Unit at Fort Benning, Georgia.  He sustained additional injury during combat.  

The Board finds that his reports of an injury during the parachute jump are credible and consistent with this military service.

Likewise, the record supports his contentions with regard to a combat related back injury.  The Veteran reports that he injured his back during an assault and subsequent defense of Hill 598, at the same time he sustained injury to his right knee, left shoulder, and left temple.  He described that coming under fire by many grenades at once.  His unit succeeded in securing the hill, and he refused medical evacuation, because he was the platoon leader, and there was work yet to do.  They held the hill through additional enemy attacks.  At one point, they were walking on a ledge and he saw a grenade role out of a hole in front of him.  He tried to turn around, but there were people behind him.  The grenade detonated and he went over the hill and down a 20 foot drop into a minefield.  He remembered having difficulty standing, and everything was painful.  

It was several days before he was able to seek medical treatment.  The shrapnel wounds and knee injury were the more pressing and were treated first.  He testified he reported that his back hurt, but it was not treated that he can recall.  The Veteran stated he could not remember what part of his back he struck.  He described going head over heels, that he was walking on the ledge, his knee gave way, and he fell onto the side almost straight down.  

The Veteran reports that he did not receive medical treatment for a while after discharge.  He testified that the back pain would come and go, but it was never gone for more than a month.  He drove a truck but spent a lot of money on specialized seating and accommodations to ease his back pain, and put a block of wood on the floor to keep his feet level.  Sometimes, his back would just give out altogether and he would be hardly able to walk.  Physical exercise, such as stretches, and lessened work, standing and other activity relieved it.  

The Veteran's service records have been damaged by fire.  A review of those copies available document that the Veteran was not found to have a back condition on examination in September 1950, on induction to active service, or when he was examined prior to Officer Candidate School (the date is burned away).  A copy of the Veteran's Field Medical Record Jacket and its contents is of record and shows that the records have been burned.  Those portions available show that he sustained shell fragments wounds to his forehead, right knee, and left shoulder in October 1952.  An entry dated October 15 shows he was wounded in action, taking fragment wounds over his left eye and in his left shoulder, but due to exigencies of the situation, he went back to duty.  He was subsequently seen at the Battalion Aid Station on October 24 for a surgical consult and admitted on October 25.  The entry notes his wounds were eleven days old.  He was discharged to duty in November.  His report of medical examination at discharge (date again burned away) reflects occasional pain in his knee and humming in his ear since he was wounded with shrapnel in his left shoulder and right knee but no complaints or findings of any back abnormality.

The Board accepts that there is no question as to the Veteran's participation in combat against the enemy.  Furthermore, the Board finds his statements concerning injury to his back in the course of his combat duties is credibile and consistent with the circumstances, conditions and hardships of his service.  Likewise, his report of back injury during paratrooper training is also consistent with such training.  Given the overall consistency of the Veteran's statements and his credibility as a witness, as well as the lack of complete and legible records, the Board accepts the Veteran's statements concerning his inservice back injuries, including those concerning his injury during paratrooper training, as true.  No further verification is needed to establish the inservice occurrence of a back injury.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

A July 2002 statement proffered by Dr. P.F.F., M.D., indicates that the Veteran has been under his care, including for lower back problems, from 1971 to the present.  The Veteran's spouse has offered her testimony that the Veteran has been in near-constant back pain since she met him.  The record reflects they were married in 1972.  

A July 2008 statement proffered from W.C.A., M.D. states that the Veteran has significant back, right knee, and left shoulder pain.  Notably, while noting that it was his understanding that these were all service related injuries, Dr. W.C.A. does not himself render an opinion as to the etiology of these disabilities.
 
In August 2010, the Veteran was afforded a VA examination.  The examiner opined that arthritis of the spine was not manifest in service or within the initial year after separation, and there was no identified back disorder related to service, to include the events associated with the grenade explosion during combat when he sustained the service-connected gunshot wound residuals of the left shoulder and right knee.  The examiner's rationale was that review of the Veteran's claims file did not reveal lumbar spine arthritis in service or within one year post-military discharge.  In addition, although the Veteran reported he fell down a hill approximately 20 feet during the explosion of a grenade during combat, but there were no inservice treatment documents for a residual back condition that could be connected with this fall, nor was there a discharge physical revealing this as a residual condition.  The examiner observed that treatment for a back condition around the early 1970s was shown, but opined that the condition for which he was treated was unrelated to events in service.  The condition resolved and did not limit function or lead to permanent function impairment.  Finally, the examiner opined that the lumbar spine laminectomy in 1999 had no association with the inservice fall, there was no current biomechanical abnormalities with the right knee to associate his back condition with the service connected right knee condition, and the service-connected shoulder had no bearing on his back condition.  The examiner did not provide a clear rationale for these opinions.  However, it was noted that based on review of the Veteran's claims file, and interview with and examination of the Veteran, it was his opinion there was no identified back disorder related to service to include the events associated with the grenade explosion.  

The August 2010 VA examination and opinion cannot be adequate.  First, the examiner based his opinion at least in part on the lack of inservice treatment records documenting injury to the back and back residuals at discharge.  The very essence of 38 U.S.C.A. § 1154(b) and the related case law is that the Veteran's statements of injury during combat are accepted in the face of missing documentation.  Second, the examiner provides no clear rationale for his opinions that there is no back condition that could be related to the Veteran's active service, or to his service-connected disabilities.  Finally, the examiner does not demonstrate that the claims file was reviewed.  The Veteran reported initial injury to his back during paratrooper training, and while this was discussed in the April 2003 VA examination report, along with the Veteran's reported history of making 11 parachute jumps with the 82nd, the examiner in August 2010 did not mention it.  In addition, the examiner did not take note of the lay evidence creating continuity of back symptomatology from service to the present, and medical documentation creating continuity of back treatment from 1971 to the present and pre-dating the 1999 surgical treatment by over 20 years.  

Accordingly, a new VA examination should be provided to determine the nature, extent, and etiology of the Veteran's lower back disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

In addition, as noted above, in the introduction, the Veteran's representative submitted an NOD in July 2011 as to the issues of entitlement to a higher initial evaluation for residuals of fragment wound to the left temp and entitlement to TDIU.  Hence, remand is required to enable the AOJ to issue an SOC as to this issue.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

1.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed lower back disability.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from June 2010 to the present.  All efforts to obtain additional evidence must be documented in the claims folder.   

If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claims.  38 U.S.C. 
§ 5103A(b)(2) (West 2002).

2.  The RO/AMC should schedule the Veteran for a VA examination with an orthopedic specialist to determine the nature, extent and etiology of any lower back pathology.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all lower back pathology must be diagnosed.

For the purposes of this examination, the examiner is directed to accept as true the Veteran's report of inservice injuries to his lower back during his active service, including injuries sustained during training as a paratrooper and injuries sustained during combat.

The examiner is asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed lower back disability:  

a)  had its onset during active service or presumptive period following active service; 

b)  is the result of any incident of active service or aggravation by any incident of active service, to include injuries sustained while training as a paratrooper and injuries sustained during combat; or 

c)  is the result of any other service-connected disability(ies), to include aggravation of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the lower back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a)  (2011); Allen v. Brown , 7 Vet. App. 439   (1995).

The examiner is asked to review carefully the Veteran's statements of injury, including (but not limited to) the transcript of the August 2009 hearing, his June 2008 stressor statement and attached documentation, his March 2008 substantive appeal, and available service department records.  

A complete rational must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  Issue to the Veteran and his representative, an SOC on the claim for entitlement to a higher initial evaluation for residuals of shrapnel wound to the left temple and for entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal with respect to these issues.

7.  If the Veteran perfects his appeal with respect to these issues, ensure that any indicated development is completed before the issue is certified for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


